DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with VINCENT TASSINARI on 01/08/2021.
Claims are amended as follows:
	1. (Currently Amended) An image processing apparatus comprising:
a processor coupled to a memory to perform operations including:
setting a target patch in an input image, wherein the set target patch includes a number of pixels corresponding to characteristics of a target pixel in the input image and a pixel group in a vicinity of the target pixel as the target patch relative to the target pixel,
detecting a plurality of similar patches which are similar to the target patch set in the input image, wherein the plurality of similar patches includes pixels,
calculating, as a matrix calculation, a covariance matrix representing correlation between pixels based on the detected plurality of similar patches,
calculating a plurality of eigenvalues and a plurality of eigenvectors of the calculated covariance matrix,
obtaining a noise amount in the input image,
deriving a correction matrix that is different from the calculated covariance matrix and, in a case where eigenvectors corresponding to eigenvalues which are larger than a threshold value, the derived correction matrix is based on the plurality of eigenvalues, the plurality of eigenvectors, the noise amount, a number of detected similar patches, the eigenvectors corresponding to the eigenvalues which are larger than the threshold 
correcting, as a patch correction, values of pixels in at least one of the plurality of similar patches based on the derived correction matrix, and
generating an output image by combining the similar patches having pixels values corrected by the patch correction,
wherein the threshold value is set in accordance with the noise amount in the plurality of eigenvalues and the number of pixels included in the plurality of similar patches, and
wherein deriving includes correcting eigenvalues smaller than the threshold value and deriving the correction matrix based on the corrected eigenvalues and eigenvectors corresponding to the corrected eigenvalues.

2. (Canceled)

3. (Previously Presented) The image processing apparatus according to claim 1, wherein the threshold value further is set based on the number of detected similar patches.

4.-5. (Canceled)

6. (Previously Presented) The image processing apparatus according to claim 1, wherein deriving includes correcting eigenvalues, which are equal to or smaller than the corrected eigenvalues, to values corresponding to the noise amount.

7. (Previously Presented) The image processing apparatus according to claim 1, wherein deriving includes setting the threshold value smaller as the number of detected similar patches is larger.

8. (Currently Amended) The image processing apparatus according to claim 1, wherein deriving includes correcting eigenvalues of the plurality of eigenvalues in included in the plurality of similar patches.

9. (Currently Amended) The image processing apparatus according to claim 1, wherein deriving includes setting the threshold value, selecting eigenvectors by comparing the threshold value with individual eigenvalues, and deriving the correction matrix using the selected eigenvectors.

10. (Previously Presented) The image processing apparatus according to claim 1, wherein deriving includes correcting eigenvalues using a function of converting an input eigenvalue into a corrected eigenvalue.

11. (Currently Amended) The image processing apparatus according to claim 10, wherein the function of converting the input eigenvalue into the corrected eigenvalue has a characteristic corresponding to noise variance and the number of detected similar patches.

12. (Previously Presented) The image processing apparatus according to claim 11, wherein deriving includes deriving a matrix represented by the following expression as the derived correction matrix:
H ≡ σ2(E1  E2  ..  EM)tdiag(η1-1, η2-1,  ,ηM-1)(E1  E2  ..  EM)
where H denotes the derived correction matrix, σ denotes a noise amount in the input image, t denotes a matrix transpose operator, M represents the number of detected similar patches, diag represent a square matrix function, and (E1  E2  ..  EM) denotes the plurality of eigenvectors corresponding to a plurality of corrected eigenvalues (η1-1, η2-1,  ,ηM-1).

13. (Previously Presented) The image processing apparatus according to claim 12, wherein the patch correction includes correcting a processing target patch in accordance with the following expression:
Oi ≡ Pi - H(Pi - Q)
i denotes a corrected patch, Pi denotes the processing target patch included in the plurality of similar patches, H denotes the derived correction matrix, and Q denotes an average patch generated by averaging a corresponding pixel group in the plurality of similar patches.

14. (Previously Presented) The image processing apparatus according to claim 1, wherein deriving includes calculating a projection matrix as the derived correction matrix using the plurality of eigenvectors and the plurality of eigenvalues.

15. (Currently Amended) The image processing apparatus according to claim 1, wherein obtaining includes storing, in a table, the noise amount corresponding to parameters obtained when an imaging apparatus captures the input image

16. (Currently Amended) A method for an image processing apparatus, the method comprising:
setting a target patch in an input image, wherein the set target patch includes a number of pixels corresponding to characteristics of a target pixel in the input image and a pixel group in a vicinity of the target pixel as the target patch relative to the target pixel;
detecting a plurality of similar patches which are similar to the target patch set in the input image, wherein the plurality of similar patches includes pixels;
calculating, as a matrix calculation, a covariance matrix representing correlation between pixels based on the detected plurality of similar patches;
calculating a plurality of eigenvalues and a plurality of eigenvectors of the calculated covariance matrix;
obtaining a noise amount in the input image;
deriving a correction matrix that is different from the calculated covariance matrix and, in a case where eigenvectors corresponding to eigenvalues which are larger than a threshold value, the derived correction matrix is based on the plurality of eigenvalues, the plurality of eigenvectors, the noise amount, a number of detected similar patches, 
correcting, as a patch correction, values of pixels in at least one of the plurality of similar patches based on the derived correction matrix; and
generating an output image by combining the similar patches having pixels values corrected by the patch correction,
wherein the threshold value is set in accordance with the noise amount in the plurality of eigenvalues and the number of pixels included in the plurality of similar patches, and
wherein deriving includes correcting eigenvalues smaller than the threshold value and deriving the correction matrix based on the corrected eigenvalues and eigenvectors corresponding to the corrected eigenvalues.

17. (Currently Amended) A non-transitory computer-readable storage medium storing a program to cause a computer to perform a method for an image processing apparatus, the method comprising:
setting a target patch in an input image, wherein the set target patch includes a number of pixels corresponding to characteristics of a target pixel in the input image and a pixel group in a vicinity of the target pixel as the target patch relative to the target pixel;
detecting a plurality of similar patches which are similar to the target patch set in the input image, wherein the plurality of similar patches includes pixels;
calculating, as a matrix calculation, a covariance matrix representing correlation between pixels based on the detected plurality of similar patches;
calculating a plurality of eigenvalues and a plurality of eigenvectors of the calculated covariance matrix;
obtaining a noise amount in the input image;
deriving a correction matrix that is different from the calculated covariance matrix and, in a case where eigenvectors corresponding to eigenvalues which are larger than a threshold value, the derived correction matrix is based on the plurality of eigenvalues, 
correcting, as a patch correction, values of pixels in at least one of the plurality of similar patches based on the derived correction matrix; and
generating an output image by combining the similar patches having pixels values corrected by the patch correction,
wherein the threshold value is set in accordance with the noise amount in the plurality of eigenvalues and the number of pixels included in the plurality of similar patches, and
wherein deriving includes correcting eigenvalues smaller than the threshold value and deriving the correction matrix based on the corrected eigenvalues and eigenvectors corresponding to the corrected eigenvalues.

18.-20. (Canceled)

21. (Currently Amended) An image processing apparatus comprising:
a processor coupled to a memory to perform operations including:
setting a target patch in an input image,
detecting a plurality of similar patches which are similar to the target patch set in the input image, wherein the plurality of similar patches includes pixels,
calculating, as a matrix calculation, a covariance matrix representing correlation between pixels based on the detected plurality of similar patches,
calculating a plurality of eigenvalues and a plurality of eigenvectors of the calculated covariance matrix,
obtaining a noise amount in the input image,
(i) setting a threshold value that is in accordance with the noise amount and a number of detected similar patches and is used for determining a correction amount of the plurality of eigenvalues and (ii) deriving a correction matrix based on the eigenvectors corresponding to the eigenvalues which are larger than the threshold  eigenvalues,
correcting, as a patch correction, values of pixels
generating an output image by combining the similar patches having pixels values corrected by the patch correction,
wherein the threshold value is set in accordance with the noise amount in the plurality of eigenvalues and the number of pixels included in the plurality of similar patches, and
wherein deriving includes correcting eigenvalues smaller than the threshold value and deriving the correction matrix based on the corrected eigenvalues and eigenvectors corresponding to the corrected eigenvalues.

22. (Currently Amended) A method for an image processing apparatus, the method comprising:
setting a target patch in an input image;
detecting a plurality of similar patches which are similar to the target patch set in the input image, wherein the plurality of similar patches includes pixels;
calculating, as a matrix calculation, a covariance matrix representing correlation between pixels based on the detected plurality of similar patches;
calculating a plurality of eigenvalues and a plurality of eigenvectors of the calculated covariance matrix;
obtaining a noise amount in the input image;
(i) setting a threshold value that is in accordance with the noise amount and a number of detected similar patches and is used for determining a correction amount of the plurality of eigenvalues and (ii) deriving a correction matrix based on the eigenvectors corresponding to the eigenvalues which are larger than the threshold value, wherein the derived correction matrix is different from the calculated covariance matrix and is used for correcting the eigenvalues;
correcting, as a patch correction, values of pixels
having pixels values corrected by the patch correction,
wherein the threshold value is set in accordance with the noise amount in the plurality of eigenvalues and the number of pixels included in the plurality of similar patches, and
wherein deriving includes correcting eigenvalues smaller than the threshold value and deriving the correction matrix based on the corrected eigenvalues and eigenvectors corresponding to the corrected eigenvalues.

23. (Currently Amended) A non-transitory computer-readable storage medium storing a program to cause a computer to perform a method for an image processing apparatus, the method comprising:
setting a target patch in an input image;
detecting a plurality of similar patches which are similar to the target patch set in the input image, wherein the plurality of similar patches includes pixels;
calculating, as a matrix calculation, a covariance matrix representing correlation between pixels based on the detected plurality of similar patches;
calculating a plurality of eigenvalues and a plurality of eigenvectors of the calculated covariance matrix;
obtaining a noise amount in the input image;
(i) setting a threshold value that is in accordance with the noise amount and a number of detected similar patches and is used for determining a correction amount of the plurality of eigenvalues and (ii) deriving a correction matrix based on the eigenvectors corresponding to the eigenvalues which are larger than the threshold value, wherein the derived correction matrix is different from the calculated covariance matrix and is used for correcting the eigenvalues;
correcting, as a patch correction, values of pixels
generating an output image by combining the similar patches having pixels values corrected by the patch correction,
wherein the threshold value is set in accordance with the noise amount in the plurality of eigenvalues and the number of pixels included in the plurality of similar patches, and
wherein deriving includes correcting eigenvalues smaller than the threshold value and deriving the correction matrix based on the corrected eigenvalues and eigenvectors corresponding to the corrected eigenvalues.

Allowable Subject Matter
Claim(s) 1, 3, 6-17 and 21-23 are allowed.

			 Statement of Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
 	With respect to the allowed independent claim 1:
Ye et al (US PG Publication 220140334701), hereafter Reference Ye, teaches 	“An image processing apparatus comprising a processor coupled to memory to perform operation (The core 150 or 160 may require hundreds of nanoseconds or more to process a read or write operation of a memory, Para. [0072]) including setting a target patch in an input image (In operation 220, the processor 120 of FIG. 1 may compute an initial reconstruction image based on the received sinograms. The initial reconstruction image may correspond to a four-dimensional (4D) image generated by individually reconstructing a plurality of 3D images generated based on the plurality of sinograms for each time, Para. [0077]), detecting a plurality of similar patches which are similar to the target patch set in the input image, wherein the plurality of similarity patches includes pixels (The reference patches may be used to obtain similar patches in operation 320. In operation 320, the processor 120 may collect a predetermined number of patches most similar to the reference patch obtained in operation 310, Paras. [0119]-[0122]), calculating, as a matrix calculation, a covariance matrix representing correlation between pixels based on the detected plurality of similar patches (In operation 330, the processor 120 may generate a patch matrix by vectorizing the similar patches. The similar patches may correspond to 2D patches or 3D patches. Each similar patch may be converted into a vector. The processor 120 may convert each similar patch into a 2D vector or a 3D vector, Paras. [0123]-[0126]), calculating a plurality of eigenvalues and a plurality of eigenvectors of the calculated covariance matrix (In operation 340, the processor 120 may obtain eigenvalues of the patch matrix by performing the SVD operation on the patch matrix. Each column of the patch matrix to which the SVD operation is applied may correspond to a 2D vector or a 3D vector converted from a 2D similar patch or a 3D similar patch, Paras. [0127]-[0136]), obtaining a noise amount in the input image (The similar patches may be used to reduce noise in the reconstruction image. The similar patches may be applied to the reconstruction image. A boundary or a shape in the reconstruction image to which the similar patches are yet to be applied may be maintained in the reconstruction image to which the similar patches are applied, Paras. [0121]-[0124]), correcting, as patch correcting, values of pixels in at least one of the plurality of similar patches based on the derived correction matrix (In operation 630, the processor 120 may add each of the correction patches at a location corresponding to each of the correction patches in the reconstruction image, Paras. [0198]-[0200]) and generating an output image by combining the similar patches (The reconstruction image to be updated in operation 240 may correspond to the initial reconstruction generated in operation 220, or a reconstruction image updated after operations 240 and 250 are performed at least one time. Operation 240 may be performed iteratively with respect to the reconstruction image. An iterative performance of operation 240 may rely on a result of performing operation 250, Paras. [0106]-[0112]).”
However, Ye does not teach or suggest the following novel features: “An image processing apparatus comprising: A processor coupled to memory to perform operation, wherein the set target patch includes a number of pixels corresponding to characteristics of a target pixel in the input image and a pixel group in a vicinity of the target pixel as the target patch relative to the target pixel, deriving a correction matrix that is different from the calculated covariance matrix and, in a case where eigenvectors corresponding to eigenvalues which are larger than a threshold value, the derived correction matrix is based on the plurality of eigenvalues, the plurality of eigenvectors, the noise amount, a number of detected similar patches, the eigenvectors corresponding to the eigenvalues which are larger than the threshold value, and, in a case of correcting eigenvalues smaller than the threshold value, the corrected eigenvalues and eigenvectors corresponding to the corrected eigenvalues, wherein the threshold value is set in accordance with the noise amount in the plurality of eigenvalues and the number of pixels included in the plurality of similar patches, and wherein deriving includes correcting eigenvalues smaller than the threshold value and deriving the correction matrix based on the corrected eigenvalues and eigenvectors corresponding to the corrected eigenvalues”, in combination with all the recited limitations of the claim 1.

 	With respect to the allowed independent claim 16:
Ye et al (US PG Publication 220140334701), hereafter Reference Ye, teaches 
“a method for an image processing apparatus, the method comprising setting a target patch in an input image (In operation 220, the processor 120 of FIG. 1 may compute an initial reconstruction image based on the received sinograms. The initial reconstruction image may correspond to a four-dimensional (4D) image generated by individually reconstructing a plurality of 3D images generated based on the plurality of sinograms for each time, Para. [0077]), detecting a plurality of similar patches which are similar to the target patch set in the input image, wherein the plurality of similarity patches includes pixels (The reference patches may be used to obtain similar patches in operation 320. In operation 320, the processor 120 may collect a predetermined number of patches most similar to the reference patch obtained in operation 310, Paras. [0119]-[0122]), calculating, as a matrix calculation, a covariance matrix representing correlation between pixels based on the detected plurality of similar patches (In operation 330, the processor 120 may generate a patch matrix by vectorizing the similar patches. The similar patches may correspond to 2D patches or 3D patches. Each similar patch may be converted into a vector. The processor 120 may convert each similar patch into a 2D vector or a 3D vector, Paras. [0123]-[0126]), calculating a plurality of eigenvalues and a plurality of eigenvectors of the calculated covariance matrix (In operation 340, the processor 120 may obtain eigenvalues of the patch matrix by performing the SVD operation on the patch matrix. Each column of the patch matrix to which the SVD operation is applied may correspond to a 2D vector or a 3D vector converted from a 2D similar patch or a 3D similar patch, Paras. [0127]-[0136]), obtaining a noise amount in the input image (The similar patches may be used to reduce noise in the reconstruction image. The similar patches may be applied to the reconstruction image. A boundary or a shape in the reconstruction image to which the similar patches are yet to be applied may be maintained in the reconstruction image to which the similar patches are applied, Paras. [0121]-[0124]), correcting, as patch correcting, values of pixels in at least one of the plurality of similar patches based on the derived correction matrix (In operation 630, the processor 120 may add each of the correction patches at a location corresponding to each of the correction patches in the reconstruction image, Paras. [0198]-[0200]) and generating an output image by combining the similar patches having pixels values corrected by the patch correction (The reconstruction image to be updated in operation 240 may correspond to the initial reconstruction generated in operation 220, or a reconstruction image updated after operations 240 and 250 are performed at least one time. Operation 240 may be performed iteratively with respect to the reconstruction image. An iterative performance of operation 240 may rely on a result of performing operation 250, Paras. [0106]-[0112]).”
However, Ye does not teach or suggest the following novel features: “a method for an image processing apparatus, the method comprising, wherein the set target patch includes a number of pixels corresponding to characteristics of a target pixel in the input image and a pixel group in a vicinity of the target pixel as the target patch relative to the target pixel, deriving a correction matrix that is different from the calculated covariance matrix and, in a case where eigenvectors corresponding to eigenvalues which are larger than a threshold value, the derived correction matrix is based on the plurality of eigenvalues, the plurality of eigenvectors, the noise amount, a number of detected similar patches, the eigenvectors corresponding to the eigenvalues which are larger than the threshold value, and, in a case of correcting eigenvalues smaller than the threshold value, the corrected eigenvalues and eigenvectors corresponding to the corrected eigenvalues, wherein the threshold value is set in accordance with the noise amount in the plurality of eigenvalues and the number of pixels included in the plurality of similar patches, and wherein deriving includes correcting eigenvalues smaller than the threshold value and deriving the correction matrix based on the corrected eigenvalues and eigenvectors corresponding to the corrected eigenvalues”, in combination with all the recited limitations of the claim 16. 
 
 	With respect to the allowed independent claim 17:
Ye et al (US PG Publication 220140334701), hereafter Reference Ye, teaches 
“A non-transitory computer-readable storage medium storing a program to cause a computer to perform a method for an image processing apparatus, the method comprising (In operation 220, the processor 120 of FIG. 1 may compute an initial reconstruction image based on the received sinograms. The initial reconstruction image may correspond to a four-dimensional (4D) image generated by individually reconstructing a plurality of 3D images generated based on the plurality of sinograms for each time, Para. [0077]), detecting a plurality of similar patches which are similar to the target patch set in the input image, wherein the plurality of similarity patches includes pixels (The reference patches may be used to obtain similar patches in operation 320. In operation 320, the processor 120 may collect a predetermined number of patches most similar to the reference patch obtained in operation 310, Paras. [0119]-[0122]), calculating, as a matrix calculation, a covariance matrix representing correlation between pixels based on the detected plurality of similar patches (In operation 330, the processor 120 may generate a patch matrix by vectorizing the similar patches. The similar patches may correspond to 2D patches or 3D patches. Each similar patch may be converted into a vector. The processor 120 may convert each similar patch into a 2D vector or a 3D vector, Paras. [0123]-[0126]), calculating a plurality of eigenvalues and a plurality of eigenvectors of the calculated covariance matrix (In operation 340, the processor 120 may obtain eigenvalues of the patch matrix by performing the SVD operation on the patch matrix. Each column of the patch matrix to which the SVD operation is applied may correspond to a 2D vector or a 3D vector converted from a 2D similar patch or a 3D similar patch, Paras. [0127]-[0136]), obtaining a noise amount in the input image (The similar patches may be used to reduce noise in the reconstruction image. The similar patches may be applied to the reconstruction image. A boundary or a shape in the reconstruction image to which the similar patches are yet to be applied may be maintained in the reconstruction image to which the similar patches are applied, Paras. [0121]-[0124]), correcting, as patch (In operation 630, the processor 120 may add each of the correction patches at a location corresponding to each of the correction patches in the reconstruction image, Paras. [0198]-[0200]) and generating an output image by combining the similar patches having pixels values corrected by the patch correction (The reconstruction image to be updated in operation 240 may correspond to the initial reconstruction generated in operation 220, or a reconstruction image updated after operations 240 and 250 are performed at least one time. Operation 240 may be performed iteratively with respect to the reconstruction image. An iterative performance of operation 240 may rely on a result of performing operation 250, Paras. [0106]-[0112]).”
However, Ye does not teach or suggest the following novel features: “A non-transitory computer-readable storage medium storing a program to cause a computer to perform a method for an image processing apparatus, the method comprising, wherein the set target patch includes a number of pixels corresponding to characteristics of a target pixel in the input image and a pixel group in a vicinity of the target pixel as the target patch relative to the target pixel, deriving a correction matrix that is different from the calculated covariance matrix and, in a case where eigenvectors corresponding to eigenvalues which are larger than a threshold value, the derived correction matrix is based on the plurality of eigenvalues, the plurality of eigenvectors, the noise amount, a number of detected similar patches, the eigenvectors corresponding to the eigenvalues which are larger than the threshold value, and, in a case of correcting eigenvalues smaller than the threshold value, the corrected eigenvalues and eigenvectors corresponding to the corrected eigenvalues, wherein the threshold value is set in accordance with the noise amount in the plurality of eigenvalues and the number of pixels included in the plurality of similar patches, and wherein deriving includes correcting eigenvalues smaller than the threshold value and deriving the correction matrix based on the corrected eigenvalues and eigenvectors corresponding to the corrected eigenvalues”, in combination with all the recited limitations of the claim 17. 

 	With respect to the allowed independent claim 21:
Ye et al (US PG Publication 220140334701), hereafter Reference Ye, teaches 	“An image processing apparatus comprising a processor coupled to memory to perform operation (The core 150 or 160 may require hundreds of nanoseconds or more to process a read or write operation of a memory, Para. [0072]) including setting a target patch in an input image (In operation 220, the processor 120 of FIG. 1 may compute an initial reconstruction image based on the received sinograms. The initial reconstruction image may correspond to a four-dimensional (4D) image generated by individually reconstructing a plurality of 3D images generated based on the plurality of sinograms for each time, Para. [0077]), detecting a plurality of similar patches which are similar to the target patch set in the input image (The reference patches may be used to obtain similar patches in operation 320. In operation 320, the processor 120 may collect a predetermined number of patches most similar to the reference patch obtained in operation 310, Paras. [0119]-[0122]), calculating, as a matrix calculation, a covariance matrix representing correlation between pixels based on the detected plurality of similar (In operation 330, the processor 120 may generate a patch matrix by vectorizing the similar patches. The similar patches may correspond to 2D patches or 3D patches. Each similar patch may be converted into a vector. The processor 120 may convert each similar patch into a 2D vector or a 3D vector, Paras. [0123]-[0126]), calculating a plurality of eigenvalues and a plurality of eigenvectors of the calculated covariance matrix (In operation 340, the processor 120 may obtain eigenvalues of the patch matrix by performing the SVD operation on the patch matrix. Each column of the patch matrix to which the SVD operation is applied may correspond to a 2D vector or a 3D vector converted from a 2D similar patch or a 3D similar patch, Paras. [0127]-[0136]), obtaining a noise amount in the input image (The similar patches may be used to reduce noise in the reconstruction image. The similar patches may be applied to the reconstruction image. A boundary or a shape in the reconstruction image to which the similar patches are yet to be applied may be maintained in the reconstruction image to which the similar patches are applied, Paras. [0121]-[0124]), correcting, as patch correcting, values of pixels in at least one of the plurality of similar patches based on the derived correction matrix (In operation 630, the processor 120 may add each of the correction patches at a location corresponding to each of the correction patches in the reconstruction image, Paras. [0198]-[0200]) and generating an output image by combining the similar patches having pixels values corrected by the patch correction (The reconstruction image to be updated in operation 240 may correspond to the initial reconstruction generated in operation 220, or a reconstruction image updated after operations 240 and 250 are performed at least one time. Operation 240 may be performed iteratively with respect to the reconstruction image. An iterative performance of operation 240 may rely on a result of performing operation 250, Paras. [0106]-[0112]).”
 	However, Ye does not teach or suggest the following novel features: “An image processing apparatus comprising a processor coupled to memory to perform operation (i) setting a threshold value that is in accordance with the noise amount and a number of thedetected similar patches and is used for determining a correction amount of the plurality of eigenvalues and (ii) deriving a correction matrix based on the eigenvectors corresponding to the eigenvalues which are larger than the threshold value, wherein the derived correction matrix is different from the calculated covariance matrix and is used for correcting the eigenvalues, wherein the threshold value is set in accordance with the noise amount in the plurality of eigenvalues and the number of pixels included in the plurality of similar patches, and wherein deriving includes correcting eigenvalues smaller than the threshold value and deriving the correction matrix based on the corrected eigenvalues and eigenvectors corresponding to the corrected eigenvalues.”

 	With respect to the allowed independent claim 22:
Ye et al (US PG Publication 220140334701), hereafter Reference Ye, teaches 	a method for an image processing apparatus, the method comprising (The core 150 or 160 may require hundreds of nanoseconds or more to process a read or write operation of a memory, Para. [0072]) setting a target patch in an input image (In operation 220, the processor 120 of FIG. 1 may compute an initial reconstruction image based on the received sinograms. The initial reconstruction image may correspond to a four-dimensional (4D) image generated by individually reconstructing a plurality of 3D images generated based on the plurality of sinograms for each time, Para. [0077]), detecting a plurality of similar patches which are similar to the target patch set in the input image (The reference patches may be used to obtain similar patches in operation 320. In operation 320, the processor 120 may collect a predetermined number of patches most similar to the reference patch obtained in operation 310, Paras. [0119]-[0122]), calculating, as a matrix calculation, a covariance matrix representing correlation between pixels based on the detected plurality of similar patches (In operation 330, the processor 120 may generate a patch matrix by vectorizing the similar patches. The similar patches may correspond to 2D patches or 3D patches. Each similar patch may be converted into a vector. The processor 120 may convert each similar patch into a 2D vector or a 3D vector, Paras. [0123]-[0126]), calculating a plurality of eigenvalues and a plurality of eigenvectors of the calculated covariance matrix (In operation 340, the processor 120 may obtain eigenvalues of the patch matrix by performing the SVD operation on the patch matrix. Each column of the patch matrix to which the SVD operation is applied may correspond to a 2D vector or a 3D vector converted from a 2D similar patch or a 3D similar patch, Paras. [0127]-[0136]), obtaining a noise amount in the input image (The similar patches may be used to reduce noise in the reconstruction image. The similar patches may be applied to the reconstruction image. A boundary or a shape in the reconstruction image to which the similar patches are yet to be applied may be maintained in the reconstruction image to which the similar patches are applied, Paras. [0121]-[0124]), correcting, as patch correcting, values of pixels in at least one of the plurality of similar patches based on the derived correction matrix (In operation 630, the processor 120 may add each of the correction patches at a location corresponding to each of the correction patches in the reconstruction image, Paras. [0198]-[0200]) and generating an output image by combining the similar patches having pixels values corrected by the patch correction (The reconstruction image to be updated in operation 240 may correspond to the initial reconstruction generated in operation 220, or a reconstruction image updated after operations 240 and 250 are performed at least one time. Operation 240 may be performed iteratively with respect to the reconstruction image. An iterative performance of operation 240 may rely on a result of performing operation 250, Paras. [0106]-[0112]).”
 	However, Ye does not teach or suggest the following novel features: “a method for an image processing apparatus, the method comprising (i) setting a threshold value that is in accordance with the noise amount and a number of the detected similar patches and is used for determining a correction amount of the plurality of eigenvalues and (ii) deriving a correction matrix based on the eigenvectors corresponding to the eigenvalues which are larger than the threshold value, wherein the derived correction matrix is different from the calculated covariance matrix and is used for correcting the eigenvalues, wherein the threshold value is set in accordance with the noise amount in the plurality of eigenvalues and the number of pixels included in the plurality of similar patches, and wherein deriving includes correcting eigenvalues smaller than the threshold value and deriving the correction matrix based on the corrected eigenvalues and eigenvectors corresponding to the corrected eigenvalues.”

 	With respect to the allowed independent claim 23:
Ye et al (US PG Publication 220140334701), hereafter Reference Ye, teaches 	A non-transitory computer-readable storage medium storing a program to cause a computer to perform a method for an image processing apparatus, the method comprising (The core 150 or 160 may require hundreds of nanoseconds or more to process a read or write operation of a memory, Para. [0072]) setting a target patch in an input image (In operation 220, the processor 120 of FIG. 1 may compute an initial reconstruction image based on the received sinograms. The initial reconstruction image may correspond to a four-dimensional (4D) image generated by individually reconstructing a plurality of 3D images generated based on the plurality of sinograms for each time, Para. [0077]), detecting a plurality of similar patches which are similar to the target patch set in the input image (The reference patches may be used to obtain similar patches in operation 320. In operation 320, the processor 120 may collect a predetermined number of patches most similar to the reference patch obtained in operation 310, Paras. [0119]-[0122]), calculating, as a matrix calculation, a covariance matrix representing correlation between pixels based on the detected plurality of similar patches (In operation 330, the processor 120 may generate a patch matrix by vectorizing the similar patches. The similar patches may correspond to 2D patches or 3D patches. Each similar patch may be converted into a vector. The processor 120 may convert each similar patch into a 2D vector or a 3D vector, Paras. [0123]-[0126]), calculating a plurality of eigenvalues and a plurality of eigenvectors of the calculated covariance matrix (In operation 340, the processor 120 may obtain eigenvalues of the patch matrix by performing the SVD operation on the patch matrix. Each column of the patch matrix to which the SVD operation is applied may correspond to a 2D vector or a 3D vector converted from a 2D similar patch or a 3D similar patch, Paras. [0127]-[0136]), obtaining a noise amount in the input image (The similar patches may be used to reduce noise in the reconstruction image. The similar patches may be applied to the reconstruction image. A boundary or a shape in the reconstruction image to which the similar patches are yet to be applied may be maintained in the reconstruction image to which the similar patches are applied, Paras. [0121]-[0124]), correcting, as patch correcting, values of pixels in at least one of the plurality of similar patches based on the derived correction matrix (In operation 630, the processor 120 may add each of the correction patches at a location corresponding to each of the correction patches in the reconstruction image, Paras. [0198]-[0200]) and generating an output image by combining the similar patches having pixels values corrected by the patch correction (The reconstruction image to be updated in operation 240 may correspond to the initial reconstruction generated in operation 220, or a reconstruction image updated after operations 240 and 250 are performed at least one time. Operation 240 may be performed iteratively with respect to the reconstruction image. An iterative performance of operation 240 may rely on a result of performing operation 250, Paras. [0106]-[0112]).”
A non-transitory computer-readable storage medium storing a program to cause a computer to perform a method for an image processing apparatus, the method comprising (i) setting a threshold value that is in accordance with the noise amount and a number of thedetected similar patches and is used for determining a correction amount of the plurality of eigenvalues and (ii) deriving a correction matrix based on the eigenvectors corresponding to the eigenvalues which are larger than the threshold value, wherein the derived correction matrix is different from the calculated covariance matrix and is used for correcting the eigenvalues, wherein the threshold value is set in accordance with the noise amount in the plurality of eigenvalues and the number of pixels included in the plurality of similar patches, and wherein deriving includes correcting eigenvalues smaller than the threshold value and deriving the correction matrix based on the corrected eigenvalues and eigenvectors corresponding to the corrected eigenvalues.”

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.